
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.37


FORM OF OMNIBUS ASSIGNMENT
(SEVENTH MEZZANINE LOAN)

        THIS OMNIBUS ASSIGNMENT (this "Assignment"), made as of the 21st day of
December, 2007, by JPMORGAN CHASE BANK, N.A., a banking association chartered
under the laws of the United States of America, in its capacity as collateral
agent for itself and the Seventh Mezzanine Noteholders (as defined on
Exhibit G-1, attached hereto and made a part hereof) ("Assignor"), having an
address at 270 Park Avenue, New York, New York 10017-2014, to HCP MEZZANINE
LENDER, LLC, a Delaware limited liability company ("Assignee"), having an
address at c/o HCP, Inc., 3760 Kilroy Airport Way, Suite 300, Long Beach,
California 90806.

        KNOW ALL MEN BY THESE PRESENTS, that in consideration of the sum of TEN
DOLLARS ($10.00) lawful money of the United States and other good and valuable
consideration, to it in hand paid at or before the delivery of these presents,
Assignor transfers and sets over, without recourse and without covenant,
representation or warranty in any respect (except as expressly provided herein),
and by these presents does grant, bargain, sell, assign, transfer and set over
unto Assignee without recourse and without covenant, representation or warranty
in any respect (except as expressly provided herein), the Seventh Mezzanine Loan
(hereinafter defined) (the "Loan") and the Seventh Mezzanine Loan Documents
(hereinafter defined) (the "Loan Documents) which were executed in connection
with the Loan, and all of Seventh Mezzanine Noteholders' right, title and
interest in, to and under the Loan Documents, and all of Seventh Mezzanine
Noteholders' right, title and interest, if any, in, to and under all other
documents executed and/or delivered in connection with the Loan evidenced and/or
secured by the Loan Documents, including, without limitation, all of Seventh
Mezzanine Noteholders' right, title and interest in any mezzanine loan policies,
legal opinions delivered in connection with the Loan Documents, certificates,
collateral, certificates of deposit, letters of credit, performance bonds,
demands, causes of action, all related certificates, bank accounts, operating
accounts, reserve accounts, escrow accounts and other accounts, opinions,
financial statements of Seventh Mezzanine Borrower (as defined on Schedule G-1,
attached hereto and made a part hereof) and any guarantors and any other
collateral arising out of and/or executed and/or delivered in or to or with
respect to the Loan Documents, all rights and benefits of Seventh Mezzanine
Noteholders related to the Loan Documents and such other documents, and all
claims and choses in action related to the Loan Documents and such documents and
all of Seventh Mezzanine Noteholders' rights, title and interest in, to and
under such claims and choses in action.

        Assignor represents and warrants that:

(a)Schedule A-2 represents a complete list of all material loan documents
delivered by First Mezzanine Borrower (as defined on Schedule A-1) in connection
with the First Mezzanine Loan (as defined on Schedule A-1) (collectively, the
"First Mezzanine Loan Documents"), Schedule B-2 represents a complete list of
all material loan documents delivered by Second Mezzanine Borrower (as defined
on Schedule B-1) in connection with the Second Mezzanine Loan (as defined on
Schedule B-1) (collectively, the "Second Mezzanine Loan Documents"),
Schedule C-2 represents a complete list of all material loan documents delivered
by Third Mezzanine Borrower (as defined on Schedule C-1) in connection with the
Third Mezzanine Loan (as defined on Schedule C-1) (collectively, the "Third
Mezzanine Loan Documents"), Schedule D-2 represents a complete list of all
material loan documents delivered by Fourth Mezzanine Borrower (as defined on
Schedule D-1) in connection with the Fourth Mezzanine Loan (as defined on
Schedule D-1) (collectively, the "Fourth Mezzanine Loan Documents"),
Schedule E-2 represents a complete list of all material loan documents delivered
by Fifth Mezzanine Borrower (as defined on Schedule E-1) in connection with the
Fifth Mezzanine Loan (as defined on Schedule E-1) (collectively, the "Fifth
Mezzanine Loan Documents"), Schedule F-2 represents a complete list of all
material loan documents delivered by Sixth Mezzanine Borrower (as defined on
Schedule F-1) in connection with the Sixth Mezzanine Loan (as defined on
Schedule F-1) (collectively, the "Sixth Mezzanine Loan Documents"),

--------------------------------------------------------------------------------



Schedule G-2 represents a complete list of all material loan documents delivered
by Seventh Mezzanine Borrower (as defined on Schedule G-1) in connection with
the Seventh Mezzanine Loan (as defined on Schedule G-1) (collectively, the
"Seventh Mezzanine Loan Documents"), and Schedule H-2 represents a complete list
of all material loan documents delivered by Mortgage Borrower (as defined on
Schedule H-1) in connection with the Mortgage Loan (as defined on Schedule H-1)
(collectively, the "Mortgage Loan Documents");

(b)true counterpart originals of the Seventh Mezzanine Loan Documents have been
delivered by Assignor to Assignee;

(c)true and correct copies of the Mortgage Loan Documents, the First Mezzanine
Loan Documents, the Second Mezzanine Loan Documents, the Third Mezzanine Loan
Documents, the Fourth Mezzanine Loan Documents, the Fifth Mezzanine Loan
Documents, and the Sixth Mezzanine Loan Documents have been delivered by
Assignor to Assignee;

(c)Seventh Mezzanine Noteholders currently own the Loan Documents and the
related rights described above and that the Loan Documents and the related
rights described above are not, and have not been, pledged, nor assigned, to
another party and are not otherwise encumbered or subject to any adverse claim
as of the execution and delivery of this Assignment;

(d)the principal amount outstanding under the Seventh Mezzanine Loan as of the
execution and delivery of this Assignment is $250,000,000.00;

(e)the Loan Documents have not been amended, modified, supplemented or restated;

(f)to Assignor's knowledge, there currently exists no monetary default and no
material non-monetary default, or event which given the passage of time or
giving of notice would constitute a default, under any of the Loan Documents;

(g)Assignor is duly organized and is validly existing under the laws of the
jurisdiction under which it was organized with full power to execute and deliver
this Assignment;

(h)all actions necessary to authorize the execution, delivery, and performance
of this Assignment on behalf of Seventh Mezzanine Noteholders have been duly
taken, and all such actions continue in full force and effect as of the date
hereof;

(i)no consent, approval, authorization or order of, or registration or filing
with, or notice to, any court or governmental agency or body having jurisdiction
or regulatory authority over Assignor is required for (x) Assignor's execution
and delivery of this Assignment, (y) Assignor's transfer and assignment of the
Loan, or (z) the consummation by Assignor of the transactions contemplated by
this Assignment or, to the extent so required, such consent, approval,
authorization, order, registration, filing or notice has been obtained, made or
given (as applicable); and,

(j)there have been no waivers of any material provisions of the Loan Documents.

        This Assignment is being delivered subject to the Intercreditor
Agreements, as defined in that certain Assignment and Assumption Agreement
(Seventh Mezzanine Loan), of even date herewith, made by and between Assignor
and Assignee.

        It is hereby understood and agreed that any and all commitment and loan
origination fees collected by Assignor are not being transferred hereby and that
Seventh Mezzanine Noteholders shall have the sole rights thereto.

        TO HAVE AND TO HOLD unto Assignee, its successors, and assigns forever.

2

--------------------------------------------------------------------------------



        Assignee joins in this Assignment to evidence its consent hereto and to
agree to, and hereby does, assume all of the obligations of Seventh Mezzanine
Noteholders under the Loan Documents to be observed and performed from and after
the date hereof.

        This Assignment may be executed by one or more parties to this
Assignment in any number of counterparts and all said counterparts taken
together shall be deemed to constitute one and the same instrument.

        This Agreement shall be governed by, and construed in accordance with,
the internal laws of the State of New York.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

3

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, Assignor and Assignee have caused these presents to
be duly executed as of the day and year first above written.

    ASSIGNOR:
 
 
JPMORGAN CHASE BANK, N.A.,
a banking association chartered under the
laws of the United States of America
 
 
By:
 
         

--------------------------------------------------------------------------------

        Name:         Title:
[SIGNATURES CONTINUE ON FOLLOWING PAGE]

--------------------------------------------------------------------------------



    ASSIGNEE:
 
 
HCP MEZZANINE LENDER, LLC,
a Delaware limited liability company
 
 
By:
 
HCP, INC.,
a Maryland corporation,
its Managing Member


 
 
 
 
By:
 
             

--------------------------------------------------------------------------------

            Name: Edward J. Henning
Title: Executive Vice President

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.37

